Citation Nr: 1341064	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the Navy from September 1977 to October 1981.  He also had subsequent service in the Naval Reserves until December 1988, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, after finding there was new and material evidence to reopen the claim, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development before readjudicating the claim on its underlying merits, i.e., on a de novo basis.  The additional development included obtaining copies of the Veteran's ACDUTRA/Naval Reserve treatment records and personnel records specifying when he was on ACDUTRA and INACDUTRA, as well as affording him another VA compensation examination.

While the AMC provided him another VA examination and made inquiries regarding his Reserve service and treatment records, it did not fully comply with the remand directives in terms of attempting to procure the requisite records and notifying him if they were unavailable.  The Board finds this was not in compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  For this and additional reasons discussed below, the Board unfortunately must again remand the claim.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's January 2012 remand directed the AMC to contact the National Personnel Records Center, the Veteran's Navy Reserve Unit, the Department of the Navy, or any other appropriate source to obtain copies of his ACDUTRA/Naval Reserve treatment records not already in his claims file, as well as his personnel records to verify when he was on ACDUTRA and INACDUTRA.  The AMC was directed to continue efforts to procure the records until they were either received or there was specific information or a response indicating the records did not exist or that further efforts to obtain them would be futile.  The Veteran was to be appropriately notified if unable to obtain these records.  See 38 C.F.R. § 3.159(c) and (e).


To this end, the AMC wrote to Defense Finance and Accounting (DFAS) on August 31, 2012 requesting the Veteran's pay records from September 1977 to October 1981.  The AMC additionally requested from DFAS the appropriate records concerning his October 1981 to December 1988 reserve service.  DFAS responded on September 24, 2012, stating there were no pay documents on file for the period of September 1977 to October 1981 for the Navy Reserve; however, it never replied as to the existence of pay documents for the actual dates of the Veteran's reserve service, from October 1981 to December 1988.  In addition, the AMC does not appear to have taken any additional steps to acquire the Veteran's missing STRs from his reserve service, which is when he claims he received treatment for back pain.

This evidence is essential as service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military service includes disability resulting from injury or disease incurred in or aggravated during AD and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.


INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is sometimes referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no AD) is not a Veteran as legally defined.  In the service-connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to AD, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) and Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The mere fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Id.; Paulson, 7 Vet. App. at 470.

In light of the above, the claim must be remanded again to ensure compliance with the original remand directives.  If the STRs from the Veteran's Naval Reserve service show evidence of treatment for back pain or injury, an addendum opinion should also be obtained.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  As previously requested, contact the NPRC, the Veteran's Navy Reserve unit, the Department of the Navy, and/or any other appropriate source to obtain copies of his ACDUTRA/Naval Reserve treatment records not already in the claims file, as well as his Naval Reserve personnel records to verify when he was on ACDUTRA and INACDUTRA.  The dates of his Naval Reserve service are from October 1981 to December 1988 (not from September 1977 to October 1981, which instead was when he was on AD).

Continue efforts to procure these relevant records relating to his Naval Reserve service until either the records are received, or until there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile.  The Veteran also must be appropriately notified of any inability to obtain any records concerning this additional service.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).

2.  Specify when the Veteran was on ACDUTRA and INACDUTRA in the Naval Reserves.


3.  If, after obtaining all additional records and specifying when the Veteran was on ACDUTRA and INACDUTRA, the Veteran's STRs show evidence of back injury or back pain during any period of qualifying military service (AD, ACDUTRA, or INACDUTRA), return the claims file to the VA examiner that evaluated the Veteran's back in August 2012 for an addendum to that examination report.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) that the Veteran's low back disorder incepted during a qualifying period of active military service (whether on AD, ACDUTRA, or INACDUTRA) or is in any way related or attributable to his active military service.

The term "as likely as not" means at least 50-percent probability.  It does not; however, mean merely within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran anoter supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


